DETAILED ACTION
	A preliminary amendment filed May 12, 2021 amending claims 1, 2, 9, 10, & 13 is acknowledged.

REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Similarly to the parent applications from which the instant application continues, the prior art fails to explicitly disclose, teach, or otherwise make obvious the invention as explicitly set forth in at least independent claims 1 & 9. With respect to the immediate parent application of the instant application, the claims of the instant application modify minor language insomuch that the allowability of the claims of the instant application is allowed for the same reasons as the parent application, which itself was allowed in view of the allowability of its parent applications. Accordingly, claims 1-16 are allowed in view of the prosecution history of the instant application and substantially equivalent scope of the claimed inventions in the parent applications, as the prior art continues to lack a disclose or teachings to make a prima facie case of obviousness with respect to the specificity of the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715